Exhibit 10(a)

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”), dated as of December 11, 2002, (the “Amendment Date”) is among
HAGGAR CLOTHING CO. (“Company”), HAGGAR CORP. (“Haggar”), each of the banks
which are party hereto (individually a “Bank” and collectively, the “Banks”) and
JPMORGAN CHASE BANK, (formerly The Chase Manhattan Bank) individually as a Bank
and as Agent for itself and the other Banks (in such capacity as Agent, together
with its successors in such capacity, “Agent”).

 

RECITALS:

 

A.            Pursuant to that certain Second Amended and Restated Credit
Agreement dated June 13, 2002 (as the same may be amended, restated or otherwise
modified from time to time, the “Agreement”), the banks party thereto agreed to
make Loans to Company as set forth therein.

 

B.            Company and Haggar have requested that the Banks agree to modify
the Agreement as herein set forth.  The Banks are willing to do so upon the
terms and provisions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the Amendment
Date, unless otherwise indicated:

 

ARTICLE 1.

 

Definitions

 


SECTION 1.1.            DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AMENDMENT,
TO THE EXTENT NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANINGS AS IN
THE AGREEMENT, AS AMENDED HEREBY.

 

ARTICLE 2.

 

Amendment

 


SECTION 2.1.            AMENDMENT TO SECTION 1.1 OF THE AGREEMENT. CLAUSE (A) OF
THE DEFINITION OF “PERMITTED INDEBTEDNESS” CONTAINED IN SECTION 1.1 OF THE
AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

(a)           obligations to reimburse advances made under commercial letters of
credit or similar instruments (other than Letters of Credit) incurred in the
ordinary course of business but only to the extent that the aggregate
outstanding amount thereof does not exceed $75,000,000;

 


ARTICLE 3.

MISCELLANEOUS

 


SECTION 3.1.            RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN
THIS AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS
SET FORTH IN THE AGREEMENT AND EXCEPT AS EXPRESSLY MODIFIED AND SUPERSEDED BY
THIS AMENDMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND
EFFECT.

 

1

--------------------------------------------------------------------------------


 


SECTION 3.2.            REPRESENTATIONS AND WARRANTIES.  COMPANY AND HAGGAR
HEREBY REPRESENT AND WARRANT TO AGENT AND THE BANKS AS FOLLOWS:  (A) NO DEFAULT
EXISTS AND (B) THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE EXCEPT WITH
RESPECT TO ANY REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A
SPECIFIC DATE.

 


SECTION 3.3.            SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE IN THIS AMENDMENT SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AMENDMENT, AND NO INVESTIGATION BY AGENT OR ANY
BANK OR ANY CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT
OF AGENT OR ANY BANK TO RELY UPON THEM.

 


SECTION 3.4.            REFERENCE TO AGREEMENT.  EACH OF THE LOAN DOCUMENTS,
INCLUDING THE AGREEMENT, ARE HEREBY AMENDED SO THAT ANY REFERENCE IN SUCH LOAN
DOCUMENTS TO THE AGREEMENT SHALL MEAN A REFERENCE TO THE AGREEMENT AS AMENDED
HEREBY.

 


SECTION 3.5.            EXPENSES OF BANK.  AS PROVIDED IN THE AGREEMENT, COMPANY
AGREES TO PAY ON DEMAND ALL COSTS AND EXPENSES INCURRED BY AGENT OR ANY BANK IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AMENDMENT,
INCLUDING WITHOUT LIMITATION, THE COSTS AND FEES OF AGENT’S AND EACH BANK’S
LEGAL COUNSEL.

 


SECTION 3.6.            SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR
OR INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.

 


SECTION 3.7.            APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 


SECTION 3.8.            SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON
AND SHALL INURE TO THE BENEFIT OF AGENT, EACH BANK, COMPANY AND HAGGAR AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NEITHER COMPANY OR HAGGAR MAY
ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BANKS.

 


SECTION 3.9.            COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND ON TELECOPY COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.

 


SECTION 3.10.          EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR
IMPLIED, BY AGENT OR ANY BANK TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY
COVENANT, CONDITION OR DUTY BY ANY OBLIGATED PARTY SHALL BE DEEMED A CONSENT OR
WAIVER TO OR OF ANY OTHER BREACH OF THE SAME OR ANY OTHER COVENANT, CONDITION OR
DUTY.

 


SECTION 3.11.          HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED
IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.

 


SECTION 3.12.          ENTIRE AGREEMENT.  THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR


 


2

--------------------------------------------------------------------------------



 


SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 


SECTION 3.13.          REQUIRED BANKS.  THE AGREEMENT MAY BE MODIFIED AS
PROVIDED IN THIS AMENDMENT WITH THE AGREEMENT OF THE REQUIRED BANKS WHICH MEANS
THE BANKS HAVING SIXTY PERCENT (60%) OF THE SUM OF (I) THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE OUTSTANDING LOANS PLUS (II) THE LETTER OF CREDIT
EXPOSURE (SUCH PERCENTAGE APPLICABLE TO A BANK, HEREIN SUCH BANK’S “REQUIRED
BANK PERCENTAGE”).  FOR PURPOSES OF DETERMINING THE EFFECTIVENESS OF THIS
AMENDMENT, EACH BANK’S REQUIRED BANK PERCENTAGE IS SET FORTH ON SCHEDULE 3.13
HERETO.

 

EXECUTED as of the date first written above.

 

 

Company and Haggar:

 

 

 

HAGGAR CLOTHING CO., a Nevada corporation

 

HAGGAR CORP., a Nevada corporation

 

 

 

 

 

By:

/s/ J. M. Haggar, III

 

 

J. M Haggar, III

 

 

Chief Executive Officer for both

 

 

 

Agent:

 

 

 

JPMORGAN (formerly The Chase Manhattan Bank),
Individually and as Agent

 

 

 

 

 

By:

/s/ Brian McDougal

 

 

Name:

Brian McDougal

 

 

Title:

Vice President

 

 

 

Banks:

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

/s/ Robert S. Hays

 

 

Name:

Robert S. Hays

 

 

Title:

Senior Vice President

 

 

 

COMERICA BANK – TEXAS

 

 

 

 

 

By:

/s/ Margareth Fanini

 

 

Name:

Margareth Fanini

 

 

Title:

Assistant Vice President

 

3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Chitt Swamidasan

 

 

Name:

Chitt Swamidasan

 

 

Title:

Principal

 

 

 

SOUTHWEST BANK OF TEXAS, N.A.

 

 

 

 

 

By:

/s/ Preston Moore

 

 

Name:

Preston Moore

 

 

Title:

Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John A. Holland

 

 

Name:

John A. Holland

 

 

Title:

Senior Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Chris J. Allen

 

 

Name:

Chris J. Allen

 

 

Title:

Managing Director & Office Head

 

4

--------------------------------------------------------------------------------


 

CONSENT OF DOMESTIC SUBSIDIARIES

 

Each of the undersigned Subsidiaries hereby (a) agrees that the Subsidiary
Guaranty to which it is a signatory is and shall remain in full force and
effect; (b) ratifies and confirms all terms and provisions of the Subsidiary
Guaranty to which it is a signatory, (c) acknowledges its consent and agreement
to the Amendment, (d) reaffirms all agreements and obligations under the
Subsidiary Guaranty to which it is a signatory, with respect to the Loans, the
Notes, the Agreement and all other documents, instruments or agreements
governing, securing or pertaining to the Loans, and (f) represents and warrants
that all requisite corporate action necessary for it to execute this Consent of
Domestic Subsidiaries has been taken.

 

BOWIE MANUFACTURING COMPANY, a Nevada corporation

CORSICANA COMPANY, a Nevada corporation

DALLAS PANT MANUFACTURING COMPANY, a Nevada corporation

GREENVILLE PANT MANUFACTURING COMPANY, a Nevada corporation

MCKINNEY PANT MANUFACTURING COMPANY, a Nevada corporation

OLNEY MANUFACTURING COMPANY, a Nevada corporation

WAXAHACHIE GARMENT COMPANY, a Nevada corporation

LA ROMANA MANUFACTURING CORPORATION, a Nevada corporation

HAGGAR SERVICES, INC., a Texas corporation

DUNCAN MANUFACTURING COMPANY, an Oklahoma corporation

WESLACO CUTTING, INC., a Nevada corporation

WESLACO SEWING, INC., a Nevada corporation

HAGGAR DIRECT, INC., a Nevada corporation

SAN GABRIEL ENTERPRISES, INC., a Texas corporation

MULTIPLES, U.S.A., INC., a Texas corporation

EDINBURG DIRECT GARMENT COMPANY, INC., a Texas corporation

WESLACO DIRECT CUTTING COMPANY, INC., a Texas corporation

HAGGAR.COM, INC., a Texas corporation

JERELL CLOTHING MANAGEMENT, INC., a Texas corporation

JERELL, LTD, a Texas limited partnership

HAGGAR CANADA, INC, a Nevada corporation

 

 

By:

/s/ J. M. Haggar, III

 

 

J. M. Haggar, III

 

 

Chairman/Chief Executive Officer of each Subsidiary

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

to

HAGGAR  CORP.

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REQUIRED BANK PERCENTAGE

 

Bank

 

Required Bank
Percentage Held

 

Banks Agreeing to First
Amendment (insert        % from
prior column if Bank signs
First Amendment then total        %
in this column)

 

JPMorgan Chase Bank

 

17.272727273

%

17.272727273

%

Comerica Bank

 

15.454545455

%

15.454545455

%

Guaranty Bank

 

15.454545455

%

15.454545455

%

Bank of America, N.A.

 

13.636363636

%

13.636363636

%

Southwest Bank of Texas, N.A.

 

12.727272727

%

12.727272727

%

U.S. Bank National Association

 

12.727272727

%

12.727272727

%

The Bank of Nova Scotia

 

12.727272727

%

12.727272727

%

TOTAL

 

100.00

%

100.00

%

 

6

--------------------------------------------------------------------------------